Citation Nr: 1218463	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to December 22, 2011, and in excess of 30 percent thereafter, for internal derangement of the right knee with traumatic arthritis, status postoperative removal of the medial meniscus, hereafter referred to as a right knee disability, and to include consideration of whether a separate rating is warranted for limitation of motion.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran initially requested a Board hearing, he withdrew that request in a February 2011 written statement.  Accordingly, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

This appeal was previously before the Board in April 2011, at which time it was remanded to obtain a more recent VA examination and ensure proper notice was provided while on remand.  Notice was sent to the Veteran in May 2011, and the Veteran was afforded a VA examination later in May 2011.  In November 2011 this appeal was again before the Board, at which time it was clarified that the Veteran's right knee was rated at 20 percent, effective October 14, 1969, which rating was protected from reduction.  38 C.F.R. § 3.951(b) (2011).  This appeal was again remanded in order to explain that the Veteran was in receipt of a 20 percent rating, rather than a 10 percent rating, which had been incorrectly referenced in multiple ratings, and to obtain a VA addendum from the May 2011 examiner, if available, clarifying the degree of additional range of motion loss due to weakened movement, excess fatigability or incoordination.  A VA addendum opinion was obtained in December 2011 indicating that there was no additional loss based on the above criteria.  The erroneous reference to a 10 percent rating was subsequently explained to the Veteran and his representative in the April 2012 supplemental statement of the case and rating decision.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In April 2012 the RO awarded an increased rating to 30 percent for recurrent instability of the right knee, effective December 22, 2011.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status, and the issue is as reflected on the cover page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Over the course of the appeal, the Veteran's right knee disability is manifested by subjective complaints including pain and functional impairment, and a feeling of instability.  Objective findings include limitation of extension to 3 degrees, limitation of flexion to 75 degrees with pain, arthritis, osteoporosis, crepitus, instability, and functional impairment for activities including shopping and chores.  

2.  At no time during the appeal period has the Veteran's right knee surgical scar been deep, unstable, or painful; caused limited motion or limitation of knee function, or measured 144 square inches or greater.


CONCLUSIONS OF LAW

1.  Over the course of the appeal, the criteria for a rating of 30 percent for instability of the Veteran's right knee disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2011).

2.  The criteria for a separate 10 percent rating, but no higher, for the Veteran's right knee limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2008, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the March 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been associated with the claims folder.  He has also been afforded VA medical examinations on several occasions, most recently in May 2011, with a December 2011 addendum.  The Board notes that the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Although afforded the opportunity to testify before the Board, the Veteran declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Laws and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating for a Right Knee Disability

In February 1970 the Veteran was awarded a 20 percent rating for his right knee disability, effective October 14, 1969.  In December 2007 the Veteran requested an increased rating for his right knee disability.  

In January 2008 the Veteran was afforded a VA examination for his right knee.  The examiner reviewed the Veteran's medical history indicating that the Veteran had injured the right knee playing basketball, torn his cartilage, and had a surgical repair.  The Veteran described current symptomatology, and indicated that he experienced pain, rated as a 4 of 10, with weakness, stiffness, swelling and lack of endurance.  He used Ibuprofen twice daily as needed.  The Veteran indicated that with prolonged walking or standing he experienced flare-ups, which he characterized as a 6 of 10, lasting approximately 4 hours, then easing with medication.  No additional limitation of motion or functional impairment was reported during flare-ups.  The Veteran's medical history revealed that no assistive devices were needed; there were no episodes of recurrent subluxation or dislocation; and, there were no constitutional symptoms for inflammatory arthritis.  There was no effect on the Veteran's occupation, because he was retired, and there was no effect on his daily activities.  

On physical examination, range of motion testing revealed flexion to 100 degrees, and extension to 0 degrees.  Stability testing revealed that the medial and lateral collateral ligaments were normal, with no motion, and the anterior and posterior cruciate ligaments test showed stability.  Pain was not noted during the examination, to include during range of motion testing.  There was no change in motion upon repeated and resisted testing of the right knee five times, and no additional limitation from pain was noted.  No pain, weakness or tenderness was noted on examination.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was normal without functional limitation, and ankylosis was not present.  

The examiner summarized the diagnostic and clinical tests as showing no acute changes of the right knee.  There was good anatomical alignment.  There was severe degenerative arthritis of the medial compartment with joint space narrowing sclerosis and spurring.  There was moderate degenerative joint disease of the lateral and patellofemoral compartments, and no effusions.  Impression was of no acute changes; however, there was severe degenerative joint disease worse in the medial compartment.  Diagnosis was of degenerative joint disease of the right knee.  Again, the examiner indicated that there was no change in motion upon repeated and resisted testing of the right knee; however, he then indicated that he was unable to determine whether pain, fatigue, weakness, lack of endurance or incoordination caused additional functional loss.  

An April 2008 private examination report by C. DePrang, M.D., summarized the Veteran's medical history as involving a right knee injury in the 1950s that required a medial meniscectomy.  The Veteran reported that his right knee was currently problematic with pain and loss of motion.  The examiner indicated that the Veteran experienced difficulties with activities of daily living, including going downstairs or down hills.  The Veteran experienced difficulty rising from a chair due to loss of motion.   

On physical examination the right lower extremity revealed that the thigh and calf were soft and nontender.  There was no erythema or sign of infection of the knee.  There was tenderness across the medial and lateral joint line.  There was crepitation with range of motion.  Extension was to approximately 3 degrees and flexion to 85 degrees, beyond which there was pain.  The motor sensory examination was intact at L2 through S1.  X-rays revealed severe degenerative joint disease with medial subluxation on the femur and the tibia.  There was loss of joint space in all compartments and osteophytes throughout.  Assessment was of right knee severe traumatic arthropathy and degenerative joint disease; significant loss of motion of the right knee; and, disability that significantly interfered with the Veteran's activities of daily living and caused pain.  The Veteran was advised of treatment options from conservative injections and oral pain medicines to a total knee arthroplasty.  

The Veteran was afforded another VA examination for his right knee in March 2009.  The Veteran's medical history was reviewed including a 1953 basketball injury, followed by a diagnosis of a medial meniscus tear, for which he underwent a medial meniscectomy.  Also reviewed was the Veteran's history of a 1967 injury caused by a utility pole that fell on his right leg and fractured his femur, and as part of treating such injury his knee was immobilized for several weeks, after which he experienced increased pain of his right knee.  The Veteran described his knee pain as progressively worse since the original injury, and reported current symptoms involving a constant dull ache of the right knee with increased discomfort from prolonged standing, climbing and descending stairs.  He denied a history of locking or instability of the knee, and did not require a brace or knee support.  The Veteran reported that current treatment involved rest, activity modifications as needed, and Motrin, which provided limited relief.  There were reportedly no episodes of dislocation or recurrent subluxation.  The Veteran's right knee significantly limited his ability to participate in physical activities.   

On physical examination, range of motion testing of the right knee revealed evidence of painful motion at 100 degrees of flexion.  There was no additional pain, fatigue, weakness, lack of endurance, or loss of coordination with repetitive movement, to include a minimum of three repetitions of range of motion in all spheres.  Other than evidence of pain on motion, there was no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner noted a slight limp, with the Veteran favoring his right leg.  Posture and balance were normal, and there was no evidence of callosities, breakdown, or unusual shoe wear pattern.  Range of motion testing revealed flexion to 100 degrees, and extension to 0 degrees.  The knees were essentially symmetrical on observation with the exception of a well-healed surgical scar of the medial aspect of the right knee measuring 13 by .3 centimeters.  Both knees had an atrophied appearance commonly associated with severe arthritis.  There was no evidence of swelling or inflammation; no pain or effusion on palpation of the knee joints; and, no evidence of instability, locking, or loss of function.  There was evidence of pain during active and passive range of motion testing.  The right knee was stable anteriorly, posteriorly, and laterally.  X-rays from October 2006 were reviewed and showed no acute changes of the right knee; good anatomical alignment; severe degenerative arthritis in the medial compartment with joint space narrowing sclerosis and spurring; lateral compartment moderate degenerative joint disease; and, patellofemoral compartment moderate degenerative joint disease with no effusions.  Diagnosis was of remote meniscus test of the right knee, and severe degenerative joint disease of the right knee.  The examiner indicated that there was no additional limitation of function due to factors including pain on repeated use and pain during flare-ups, fatigue, weaknes, lack of endurance or incoordination.  Yet, the examiner indicated that he was unable to estimate without resorting to speculation whether any of the above factors caused additional functional loss.  

A January 2011 report from Dr. DePrang indicated that the Veteran's internal derangement of the right knee with traumatic arthritis, postoperative removal of the medial meniscus had progressively deteriorated.  The Veteran's symptoms included flare-ups, resulting in additional limitation of active range of motion versus passive range of motion and severe loss of joint function.  It was indicated that the Veteran had severe traumatic arthritis secondary to an injury in the 1950s, which required surgical excision of the torn medial meniscus, and caused the development of severe traumatic arthropathy.  Dr. DePrang indicated that the traumatic arthropathy interfered with the Veteran's activities of daily living such that the Veteran needed a total knee arthroplasty in order to restore functioning.  

Pursuant to an April 2011 remand, the Veteran was afforded another VA examination in May 2011.  The Veteran's right knee history of injury and surgery was reviewed.  The Veteran reported that he currently experienced symptoms of intermittent pain at the right knee joint, described as a 2 of 10, or a dull ache.  He reported that pain occasionally radiated up the back of his right leg, posterior thigh area.  He reported that he experienced trouble bending his right leg, and was careful when walking down a sloped surface, such that he led with the right knee.  The Veteran reported that his right knee felt unstable, but had not given way or caused him to completely fall.  He had, however, come close to falling at times, and felt that he could not trust his knee when going down stairs or down a slope.  The Veteran denied any locking episodes at that time or in the recent past.  He reported that he was able to walk approximately one mile, but that he experienced an increase in pain, evaluated as a 6 of 10, and swelling.  The Veteran reported that when he stood for approximately 3 to 4 hours he experienced increased pain in his right knee, and swelling, and that when he remained in one position for too long, it felt as if his right knee and leg became numb.  The Veteran denied using a brace, cane or crutches.  He indicated that long car rides and sitting in one position for prolonged periods of time increased his pain and caused his knee to stiffen.  The Veteran reported that he had to walk around to stretch and loosen his right knee.  He indicated that when he walked on uneven terrain he felt his knee was unsteady.  Ibuprofen was an alleviating factor, which he reportedly took primarily at night in order to sleep.  The Veteran's knee had progressively worsened since onset.  

On examination, there was no deformity, giving way, dislocation, subluxation, locking episodes, or effusions.  There was, however, instability, pain, stiffness, weakness, decreased speed of joint motion, swelling, flare-ups of joint disease, and joint motion was affected.  The Veteran indicated that he experienced loss of motion or other functional impairment in that he was limited in his ability to get around, and was unable to squat or bend down.  He reported that he lived on a farm that required chores such as mending a fence or working in a garden, and that when he was on his knees, he experienced difficulty rising.  He explained that he compensated by sitting to work at things low to the ground.  There were no constitutional symptoms, or incapacitating episodes of arthritis.  The Veteran was able to stand 3 to 8 hours with only short rest periods, and able to walk more than a quarter mile, but less than a mile.  The Veteran did not use assistive devices.  The Veteran's gait was normal.  

On examination of the right knee, there was bony joint enlargement, crepitus, and tenderness.  In addition, there was a well-healed surgical scar that was 10 by .3 centimeters, linear, non-tender, essentially the same color as the surrounding skin, smooth, superficial, and without keloid formation, tissue loss, or adhesion to underlying tissue.  Crepitation and grinding were present.  Bumps consistent with Osgood-Schlatter's disease were absent.  There was no mass behind the knee, or patellar or meniscus abnormality.  There were no clicks or snaps, and no abnormal tendons or bursae.  Range of motion testing revealed no objective evidence of pain with motion.  Flexion was to 75 degrees, and extension was to 0 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An X-ray impression was compatible with severe degenerative joint disease of the right knee without significant change since the previous examination, allowing for difference in technique.  There was disuse osteoporosis.  Previous X-ray from 2006 was reviewed and showed no definite joint effusion, marked osteopenia of visualized bones, severe narrowing, almost complete obliteration on the standing view of the medial compartment with moderate osteophytes, mild narrowing of the lateral compartment, and narrowing of the patellofemoral joint space.  

The Veteran reported that he was retired.  The examiner diagnosed severe degenerative joint disease with marked osteoporosis/osteopenia, right knee status post medial meniscectomy.  The right knee disability caused significant effects on the Veteran's activities to include decreased mobility, pain, inability to bend or kneel.  Daily activities such as shopping were mildly affected, and chores and exercise were moderately affected.  

Pursuant to a November 2011 remand, an addendum opinion was obtained from the May 2011 examiner in which she was asked to clarify the degree of additional range of right knee motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner indicated that there was no additional loss in range of motion secondary to weakened movement, excess fatigability, or incoordination after three repetitions.  

In April 2012 the RO rated the Veteran's right knee disability as 30 percent disabling since December 22, 2011, based on severe recurrent instability.  

Legal Analysis

In the instant case, the Veteran contends that his service-connected right knee disability is more severe than contemplated by the current 20 percent rating prior to December 22, 2011, and 30 percent thereafter.  As delineated in detail above, he reports such problems as pain, weakness, stiffness, swelling and lack of endurance that limit his function of the right knee. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by his reports of symptomatology, including pain, weakness, stiffness, swelling and lack of endurance, and by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, and consider the reported symptomatology.  As such, the Board finds these records to be most probative.  

In April 2012 the RO awarded a 30 percent rating for instability from December 22, 2011.  The Board finds that such rating should have been awarded during the entire period on appeal for a right knee disability evidenced by instability.  See Diagnostic Code 5257.  Specifically the Veteran reported that his right knee felt unstable, such that he had to take great care when walking on uneven surfaces or down stairs.  The April 2008 private opinion indicated that there was subluxation of the femur and tibia.  In addition, the Veteran was observed to walk with a slight limp.  The VA examiner in May 2011 indicated that there was instability of the right knee.  Given the evidence as outlined above, the Board finds the 30 percent rating currently awarded for severe instability of the Veteran's service-connected right knee disability adequately reflects the impairment experienced by the Veteran.  See Diagnostic Code 5257.  The Board recognizes that there are instances when the Veteran's instability did not appear to be as severely disabling as the 30 percent rating suggests, but notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  In any event, 30 percent is the maximum rating available for severe impairment of the knee due to recurrent subluxation or lateral instability, and the Board finds that a rating by analogy is not appropriate here.  See Diagnostic Code 5257.  

In addition, where flexion has been limited to 75 degrees, and extension to 3 degrees, the evidence has shown that the Veteran exhibits no compensable loss of motion as measured in degrees of flexion and extension.  See Diagnostic Code 5260, 5261.  The Veteran reported, however, that he experienced pain upon range of motion testing in the right knee and that he experienced weekly flare-ups due to knee pain.  Thus, the Board finds that a 10 percent evaluation is warranted for painful right knee motion pursuant to 38 C.F.R. § 4.59 (2011).  This is deemed a compensable rating pursuant to Diagnostic Codes 5260 or 5261.  Except as pursuant to 38 C.F.R. § 4.59, neither Diagnostic Code 5260 or 5261 otherwise affords the Veteran a compensable evaluation for the right knee.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his scar of the right knee.  On the recent VA examination reports, however his scar was 10 by .3 centimeters, linear, non-tender, essentially the same color as the surrounding skin, smooth, superficial, and without keloid formation, tissue loss, or adhesion to underlying tissue.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities. 

The Board has also considered whether staged ratings should be assigned but finds under the circumstances, they are not appropriate. 

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran has described, or examination has revealed, symptomatology regarding his right knee, that includes pain, instability, and crepitus.  The Board is cognizant of the Veteran's contention that the right knee disability inhibits his ability to bend or kneel, and affects his ability to go down stairs or hills, and to participate in physical activities including shopping, chores, and exercise.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement of for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he reported that he is retired.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend otherwise.

For the reasons set forth above, the Board finds the evidence supports a 30 percent rating for instability throughout the course of the appeal.  In addition, the evidence supports the claim of entitlement to a rating of 10 percent, but no higher, for a right knee disability based on limited motion due to pain.  The benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A rating of 30 percent for the Veteran's right knee disability based on instability is awarded for the course of the appeal, subject to the laws and regulations governing the award of monetary benefits.  

A rating of 10 percent for the Veteran's right knee disability based on painful motion is awarded, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


